Citation Nr: 0934734	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  08-15 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hysterectomy due to 
fibroids with left ovarian cystectomy and cystotomy repair 
(claimed as irregular cycle).  

2.  Entitlement to a temporary total disability evaluation 
due to surgical convalescence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The Veteran had active service from September 1990 to July 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The Montgomery, Alabama RO 
continues to have jurisdiction over the claim.  


REMAND

In her VA Form 9 dated in May 2008, the Veteran noted her 
desire to have a hearing before the Board in Washington, DC.  
Thereafter, following the scheduling of her requested hearing 
for October 2009, the Veteran advised the Board in a letter 
dated and received in August 2009 that she wanted to change 
the location of her hearing scheduled in Washington, DC.  
Instead, she indicated her desire to have a hearing before 
the Board at her local RO.  Consequently, the Board finds 
that it has no alternative but to remand this matter so that 
the Veteran can be afforded her requested hearing.  

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to 
provide the appellant with a hearing 
before a member of the Board at her 
local RO located in Montgomery, 
Alabama.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


